Citation Nr: 0006089	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-27 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision rendered by the 
San Juan, Puerto Rico, RO, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefits 
sought on appeal were denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  A death certificate and autopsy report show that the 
veteran died in October 1973, as a result internal 
hemorrhaging secondary to puncture wounds penetrating the 
thorax and stomach.

3.  Schizophrenia was not manifested during active service; 
the initial manifestation of that disability, or of any 
psychiatric disability, subsequent to the veteran's 
separation from service is not shown to be related to that 
service.

4.  The veteran had not established service connection for 
any disability prior to his death.



CONCLUSION OF LAW

The cause of the veteran's death, internal hemorrhage, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Governing statutory and regulatory provisions stipulate, in 
pertinent part, that service connection can be established 
for the cause of a veteran's death when a service-connected 
disability "was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a) (1998); see also 
38 U.S.C.A. § 1310 (West 1991).  This can be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of his death, or that his death was the result of a 
disability for which service connection should have been 
established.  In the case at hand, the veteran, at the time 
of his death in October 1973, had not established service 
connection for any disability.  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  

The Court has indicated that, while the first of the 
requirements set forth in Caluza for the submission of a 
well-grounded claim, namely, evidence of a current or present 
disability, are always met in claims for service connection 
for the cause of the veteran's death (the current disability 
being the condition that caused the veteran to die), the last 
two requirements need to be supported by the evidence of 
record.  Ramey v. Brown, 9 Vet.App. 40, 46 (1996).  If the 
appellant fails to present competent medical evidence of a 
causal relationship between the veteran's death and an 
inservice occurrence or event, his or her claim for direct 
service connection for the veteran's death fails as not well 
grounded.  Id.

As indicated above, the appellant contends that the death of 
the veteran was related to his active service, and in 
particular that he manifested post-traumatic stress disorder 
(PTSD), with she avers caused his death.

The veteran's death certificate shows that he died in October 
1973, and that the "immediate cause" of death was an 
internal hemorrhage, due to pointed cutting wounds in the 
thorax and the stomach.  The manner of death was a homicide.  

A review of the veteran's service medical records (SMRs) 
shows that his discharge examination report revealed that he 
was clinically evaluated as normal in all relevant aspects. 

The medical records compiled thereafter reveal that the 
veteran was diagnosed with schizophrenia, in hospitalization 
reports and medical records dated from April 1971 to August 
1973.  A VA record dated August 1996 shows that an opinion 
was given as to the veteran's psychiatric disorder.  The 
examiner noted that based on the history of the veteran's 
symptomatology as recounted by his mother, that an assessment 
of PTSD was made.  However, even if, for discussion purposes 
only, it was shown that the veteran manifested PTSD that was 
due to his active service, the medical evidence is devoid of 
any connection between a psychiatric disorder and his stated 
cause of death, internal hemorrhage, due to pointed cutting 
wounds in the thorax and the stomach by homicide.  

Thus, as there is no medical evidence of a relationship 
between the veteran's service and his stated cause of death, 
the claim is not well grounded and must be denied.  We note 
that the veteran's mother avers that he manifested a 
psychiatric disorder that was due to his active service in 
Vietnam.  However, we must point out that there is no medical 
evidence showing that his cause of death was in any way 
related to any psychiatric disorder.  Thus, as the claim is 
not well grounded, it must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

